Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 30, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00258-CR

                         MARIELA PONCE, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1370823

                 MEMORANDUM                      OPINION


      A written request to withdraw the notice of appeal in this case, signed by
appellant, has been filed with this Court. See TEX. R. APP. P. 42.2. Because this
Court has not delivered an opinion, we grant appellant's request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.
                                   PER CURIAM



Panel consists of Justices McCally, Brown and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                       2